MADDOX, Justice.
After reviewing the briefs of the parties, and after considering the oral arguments, we are of the opinion that the judgment of the Court of Civil Appeals, 588 So.2d 887, should be affirmed.
We would point out, however, that the Court of Civil Appeals may want to consider amending its judgment of affirmance to provide that the trial court reconsider its contempt order to allow the mother to purge herself of contempt by returning the child to Alabama and by meeting such other requirements as the trial court might establish for her to purge herself of the contempt.
AFFIRMED.
HORNSBY, C.J., and ALMON, ADAMS, HOUSTON and STEAGALL, JJ., concur.